Citation Nr: 1045230	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-31 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for erectile dysfunction as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1962 to September 1966.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 rating 
decision by the Roanoke, Virginia Department of Veterans Affairs 
(VA) Regional Office (RO).  In August 2009 a hearing was held 
before a Decision Review Officer.  In May 2010, a Travel Board 
hearing was held before the undersigned.  Transcripts of both 
hearings are associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

At the May 2010 Travel Board hearing, the Veteran indicated that 
he would obtain a medical opinion supporting his claim, 
specifically, to the effect that his erectile dysfunction is 
related to his service-connected PTSD.  He was granted a 60 day 
abeyance period to submit such opinion; he was that after a VA 
physician offered such opinion, he was to notify his 
representative (who was  to obtain a printed copy and submit it 
to the Board; see page 16 of the hearing transcript).  In a 
letter received by the Board on June 7, 2010, the Veteran's 
representative stated:

"The Veteran wishes to waive AOJ jurisdiction.  The Veteran 
has obtained a medical opinion, as requested, on the issue 
of service connection for erectile dysfunction as secondary 
to PTSD.  The medical opinion was entered into the Salem 
VAMC record system by Dr. D.S. on May 26, 2010."

The correspondence from the representative (two copies of a cover 
letter) did not include a copy of the medical opinion cited.  
Hence, the Board is now on notice that there is outstanding 
pertinent medical evidence that is constructively of record.  
Consequently, such evidence must be secured.  

Accordingly, the case is REMANDED for the following:

1.	The RO must secure for the record a copy 
of the May 26, 2010 VA opinion by Dr. D. 
S.  The RO should arrange for any further 
development suggested.

2.	The RO should then readjudicate this 
claim.  If it remains denied, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

